DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are being treated on the merits.
Specification
The use of the term Bluetooth® (see paragraphs 0017, 0075, 0082, 0085), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: The use of the term Bluetooth® is not accompanied by the generic terminology.
Appropriate correction is required.
Claim Objections 
Claims 1, 8, 12 and 20 are objected to because of the following informalities:
In claim 1, line 3, "second end " appears to read "a second end";
In claim 8, line 1, "non-volatile storage" appears to read "a non-volatile storage";
In claim 12, line 4, "second end" appears to read "a second end";
In claim 20, line 3, "second end" appears to read "a second end".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 recites the limitation "a handle", which renders the claim indefinite.  Claim 3 depends from claim 1 and claim 1 has set forth "a handle".  It is not clear whether the handle defined in claim 3 is the same handle as set forth in claim 1.  For examination purposes, based on the original disclosure, examiner has interpreted that the handle defined in claim 3 is the same handle as set forth in claim 1.
	Claim 4 recites the limitation "the values".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites the limitation "wherein the hardware device cuts power from the battery to the display and the hardware device after a predefined period of inactivity", which renders the claim indefinite.  It is noted that claim 7 is set forth as an apparatus claim; however, the claim is configured to cut power from the battery to the display and the hardware device after a predefined period of inactivity.
	Claim 8 recites the limitation "wherein the hardware device stores the values in the first and second counters in non-volatile storage prior to power from the battery being cut", which renders the claim indefinite.  First, there is insufficient antecedent basis for "the battery" in the claim. Second, claim 8 is set forth as an apparatus claim; however, the claim body appears to claim a process because of the verb "stores"; therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the claim has been construed to be wherein the hardware device is configured to store the values in the first and second counters in non-volatile storage prior to power from a battery being cut.
	Claim 13 contains the trademark/trade name “Bluetooth®”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe conformance with a continuously changing communications protocol set forth by the BLUETOOTH® standard and, accordingly, the identification/description is indefinite. For examination purposes, the claim was construed to refer to any of the various BLUETOOTH® communication variants.
	Claims 5-7 each depend from rejected claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Christian (US 2018/0016716 A1).
Regarding claim 1, Christian discloses an apparatus (crochet device 202; fig. 2A; para. 0054; claim 9); comprising:
a handle (shaft 206 comprising a handle portion; see annotated fig. 2A; para. 0054);
an elongate rod (shaft 206 comprising an elongate rod portion; see annotated fig. 2A) comprising a first end (see annotated fig. 2A) and a second end (see annotated fig. 2A), the first end coupled to the handle (see annotated fig. 2A) and the second end comprising a hook (hook 208; fig. 2A; para. 0054) that is pointed with a lateral groove behind the hook (see annotated fig. 2A);
a first button (button 218; fig. 2A; para. 0056) disposed on the handle (fig. 2A; para. 0056), the first button configured to increment a counter when actuated (a counter included in a counting system configured for track count of stitches and a row/round number; paras. 0035, 0056, 0060);
a second button (button 230; fig. 2A; paras. 0057-0058) disposed on the handle (fig. 2A; paras. 0057-0058), the second button configured to increment a counter when actuated (a counter included in the counting system configured for track count of stitches and a row/round number; paras. 0035, 0057-0058, 0060); and

Christian does not explicitly disclose wherein the first button configured to increment a first counter and the second button configured to increment a second counter.  However, Christian does disclose that the counting system is configured for keep count of both stitches and a row/round number (paras. 0035, 0060); therefore one of ordinary skill in the art would recognize that at least two counters, i.e., a stitch counter and a row counter, are included in the counting system in order to keep track of both the stitch count and the row number.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Christian, with wherein the first button configured to increment a first counter, i.e., a row counter, and the second button configured to increment a second counter, i.e., a stitch counter, in order to provide a crochet apparatus integrated with a tracking device to easily keep count of both stitches and a row/round number thereby facilitating accomplishment of a prescribed pattern by a user (Christian; para. 0035).
Regarding claim 3, Christian discloses the apparatus of claim 1, but does not disclose wherein the first button is disposed on a top side of the handle and the second button is disposed substantially opposite the first button on a bottom side of the handle.  However, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration because variation of positions of different buttons does not appear to provide any unexpected results.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have rearranged the positions of the first button and the second button as disclosed by Christian, with wherein the first button is disposed on the top side of a handle and the second button is disposed substantially opposite the first button on a bottom In re Japikse, 86 USPQ 70.
Regarding claim 4, Christian discloses the apparatus of claim 1, and further discloses the apparatus further comprising a hardware device (buttons 218 and 230 are configured to be activated and send an electrical signal to display 224; therefore an electronically conducting hardware device, i.e., a circuit, must exist to enable the above function; fig. 2A; paras. 0056-0057) disposed within the handle (fig. 2A; paras. 0056-0057) and electrically coupled to the first button, the second button, and the display (as addressed above), the hardware device configured to dynamically update the display with the values of the first and second counters in response to actuation of one of the first button and the second button (as addressed above).
Regarding claim 5, Christian discloses the apparatus of claim 4, and further discloses wherein the hardware device is configured to reset the second counter (the hardware device comprising a reset button 232 to reset the count back to the point of origin; fig. 2A; para. 0059). 
Christian does not explicitly disclose the second counter is reset in response to actuation of the first button.  However, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration because it is necessary to reset a stitch counter, i.e., the second counter, in response to actuation of a row counter corresponding to the first button in order to keep track of the stitch number in a specific row.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Christian, with wherein the second counter is reset in response to actuation of the first button.
Regarding claim 6, Christian discloses the apparatus of claim 4, and further discloses the apparatus further comprising a battery (a power source 420; fig. 4; para. 0082) disposed within the handle (within handle portion of shaft 206; figs. 2A, 4; para. 0082) and electrically 
Regarding claim 8, Christian disclose the apparatus of claim 4, and further discloses wherein the hardware device stores the values in the first and second counters in a non-volatile storage (data stored and calculated in an external device such as a computer to advance the counting system and relaying data to the display; paras. 0010-0011, 0083) prior to power from a battery being cut (when power is on and the circuit performs functions). 
Christian does not explicitly disclose wherein the stored values being accessed and presented on the display in response to the display being activated.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration because this configuration has been a common practice related to computer technologies.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Christian, with wherein the stored values being accessed and presented on the display in response to the display being activated.
Regarding claim 9, Christian discloses the apparatus of claim 1, and further discloses wherein the hook comprises a crochet hook (crochet device 202; fig. 2A; para. 0054; claim 9) configured to interlock strands of material in rows of stitches according to a predefined pattern (a crochet device is used for interlock strands of material in rows of stitches according to a predefined pattern; paras. 0035, 0055).  
Regarding claim 10, Christian discloses the apparatus of claim 9, but does not explicitly disclose wherein the first counter is configured to track a current row number of the predefined pattern and the second counter is configured to track a current stitch of the current row.  However, Christian does disclose that the counting system is configured for keep count of both stitches and a row/round number currently being crocheted (paras. 0035, 0060); therefore one 
Regarding claim 11, Christian discloses the apparatus of claim 1, and Christian further discloses the apparatus further comprising one or more sensors for tracking movements of the hook (paras. 0009, 0090), wherein the row counter and/or the stitch counter are updated based on the movements of the hook (paras. 0090, 0096).
Regarding claim 12, Christian discloses a system (a system of crocheting; fig. 4; paras. 0010, 0082), comprising:
a crochet apparatus (crochet device 202; fig. 2A; paras. 0054, 0082), comprising:
a handle (shaft 206 comprising a handle portion; see annotated fig. 2A; para. 0054);
an elongate rod comprising a first end (see annotated fig. 2A) and a second end (see annotated fig. 2A), the first end coupled to the handle (see annotated fig. 2A) and the second end comprising a hook (hook 208; fig. 2A; para. 0054) that is pointed with a lateral groove behind the hook (see annotated fig. 2A);
a first button (button 218; fig. 2A; para. 0056) disposed on the handle (fig. 2A; para. 0056), the first button configured to increment a counter when actuated (a counter included in a 
a second button (button 230; fig. 2A; paras. 0057-0058) disposed on the handle (fig. 2A; paras. 0057-0058), the second button configured to increment a counter when actuated (a counter included in the counting system configured for track count of stitches and a row/round number; paras. 0035, 0057-0058, 0060); and
a display (display 224; fig. 2A; para. 0056) disposed on the handle (fig. 2A; para. 0056) for displaying a value of the counter(s) (fig. 2A; paras. 0056, 0058, 0060); and
a computing device (an external computer; paras. 0075, 0083) communicatively coupled to the crochet apparatus over a data network (a wireless network; fig. 4; paras. 0085, 0091).
Christian does not explicitly disclose wherein the first button configured to increment a row counter, the row counter configured to track a row number; the second button configured to increment a stitch counter, the stitch counter configured to track a stitch number of the row.  However, Christian does disclose that the counting system is configured for keep count of both stitches and a row/round number (paras. 0035, 0060); therefore one of ordinary skill in the art would recognize that at least two counters, i.e., a stitch counter and a row counter, are included in the counting system in order to keep track of both the stitch count and the row number.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Christian, with wherein the first button configured to increment a row counter, the row counter configured to track a row number; the second button configured to increment a stitch counter, the stitch counter configured to track a stitch number of the row, in order to provide a crochet apparatus integrated with a tracking device to easily keep count of both stitches and a row/round number thereby facilitating accomplishment of a prescribed pattern by a user (Christian; para. 0035).
Regarding claim 13, Christian discloses the system of claim 12, and further discloses wherein the data network comprises a wireless communication network between the crochet apparatus and the computing device (paras. 0085, 0091), the wireless communication network comprising a Bluetooth® network (para. 0085).
Regarding claim 14, Christian discloses the system of claim 12, and further discloses the system further comprising a pattern module (a module for creating a prescribed pattern; fig. 4; paras. 00035, 0091) that:
receives, at the computing device, a predefined crochet pattern defining the rows and stiches in each row for the crochet pattern (the computer receiving a crocheting pattern; fig. 4; paras. 0035, 0091); and
presents the crochet pattern on the computing device for a user to view and follow while crocheting the predefined pattern (relaying the information to the user through the display interface 428; fig. 4; paras. 0082, 0089, 0091).
Regarding claim 15, Christian discloses the system of claim 14, and Christian further discloses the system further comprising an instruction module (computer executable instructions embodied in a computer readable medium; para. 0096) that provides audio and/or video instructions to the user using the computing device for completing the predefined crochet pattern (via display interface 428 and/or speaker interface 434; fig. 4; paras. 0082, 0096).
Regarding claim 16.
Claim 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Christian (US 2018/0016716 A1) in view of Neul (DE 4012127 A1).
Regarding claim 2, Christian discloses the apparatus of claim 1, and further discloses further comprising a third button (reset button 232; fig. 2A; para. 0059) disposed on the handle (fig. 2A; para. 0059).
Christian does not disclose the third button configured to release the elongate rod from the handle, the handle configured to receive various elongate rods each with a different hook on the second end.  However, Neul teaches wherein a knitting needle (see the drawing; paras. 0001, 0004) comprising a button (button 6; see the drawing; para. 0005) configured to release an elongate rod from a handle (releasing needle tip 5, which includes an elongate rod, from holding rod 1; see the drawing; para. 0005), the handle configured to receive various elongate rods each with a different needle tip on a second end (for changing knitting needle tips; paras. 0004-0005).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Christian, with wherein the apparatus further comprising a button configured to release the elongate rod from the handle, the handle configured to receive various elongate rods each with a different hook on the second end as taught by Neul, in order to provide convenience for a user to use a suitable needle tip, i.e., an end hook in case of crochet, based on specific need.
Regarding claim 20, Christian discloses a crochet hook device (crochet device 202; fig. 2A; para. 0054; claim 9), comprising:
a handle (shaft 206 comprising a handle portion; see annotated fig. 2A; para. 0054);
an elongate rod (shaft 206 comprising an elongate rod portion; see annotated fig. 2A) comprising a first end (see annotated fig. 2A) and a second end (see annotated fig. 2A), the first end coupled to the handle (see annotated fig. 2A) and the second end comprising a hook (hook 
a first button (button 218; fig. 2A; para. 0056) disposed on the handle (fig. 2A; para. 0056), the first button configured to increment a counter when actuated (a counter included in a counting system configured for track count of stitches and a row/round number; paras. 0035, 0056, 0060);
a second button (button 230; fig. 2A; paras. 0057-0058) disposed on the handle (fig. 2A; paras. 0057-0058), the second button configured to increment a counter when actuated (a counter included in the counting system configured for track count of stitches and a row/round number; paras. 0035, 0057-0058, 0060); and
a display (display 224; fig. 2A; para. 0056) disposed on the handle (fig. 2A; para. 0056) for displaying a value of the counter(s) (fig. 2A; paras. 0056, 0058, 0060);
a hardware device (buttons 218 and 230 are configured to be activated and send an electrical signal to display 224; therefore an electronically conducting hardware device, i.e., a circuit, must exist to enable the above function; fig. 2A; paras. 0056-0057) disposed within the handle (fig. 2A; paras. 0056-0057) and electrically coupled to the first button, the second button, and the display (as addressed above), the hardware device configured to dynamically update the display with the values of the first and second counters in response to actuation of one of the first button and the second button (as addressed above); and
a battery (a power source 420; fig. 4; para. 0082) disposed within the handle (within handle portion of shaft 206; figs. 2A, 4; para. 0082) and electrically coupled to the display and the hardware device for powering the display and the hardware device (fig. 4; para. 0082).
Christian further discloses a third button (reset button 232; fig. 2A; para. 0059) disposed on the handle (fig. 2A; para. 0059).  Christian does not disclose the third button configured to  teaches wherein a knitting needle (see the drawing; paras. 0001, 0004) comprising a button (button 6; see the drawing; para. 0005) configured to release an elongate rod from a handle (releasing needle tip 5, which includes an elongate rod, from holding rod 1; see the drawing; para. 0005), the handle configured to receive various elongate rods each with a different needle tip on a second end (for changing knitting needle tips; paras. 0004-0005).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Christian, with wherein the apparatus further comprising a button configured to release the elongate rod from the handle, the handle configured to receive various elongate rods each with a different hook on the second end as taught by Neul, in order to provide convenience for a user to use a suitable needle tip, i.e., an end hook in case of crochet, based on specific need.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Christian (US 2018/0016716 A1) in view of Goldschmidt (US 7,574,876 B2).
Regarding claim 7, Christian discloses the apparatus of claim 6, but does not disclose wherein the hardware device cuts power from the battery to the display and the hardware device after a predefined period of inactivity.  However, Goldschmidt teaches wherein a knitting device (knitting device 4; fig. 5; col. 6, ll. 25-29) comprising a hardware device (a computer control module 25A connected with power source 25B, switch 25C and a motion sensor; fig. 5; col. 6, ll. 40-55), wherein the hardware device cuts power from a power source from the knitting device after a predefined period of inactivity (turning off the knitting device 4 to conserve energy during periods of non-use; fig. 5; col. 6, ll. 40-55).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Christian, with wherein the hardware device cuts power .
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Christian (US 2018/0016716 A1) in view of Felice (US 2012/0296465 A1).
Regarding claim 17, Christian discloses the system of claim 14, and further discloses the system further comprising a tracking module that tracks the user's completing a stitch for the predefined crochet pattern based on when the row counter and/or the stitch counter is updated (a computer module interactive with the counting system; paras. 0060, 0082).  Christian does not disclose the tracking module is for tacking the user's rate of completing a stitch.  However, Felice teaches wherein a crocheting system (crocheting system 100; figs. 3, 8; para. 0037) comprising a tracking module that tracks a user's rate of completing a stitch for a predefined crochet pattern (an algorithm configured to compare a three-dimensional movement of the crocheting with predetermined speed data supplied by speed control 125 following along a prescribed plan; fig. 8; paras. 0043, 0047) based on when the row counter and/or the stitch counter is updated (using real-time data from stitch identifier 121 and stitch/row counter 122; para. 0043).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Christian, with wherein the hardware device cuts power from the battery to the display and the hardware device after a predefined period of inactivity as taught by Felice, in order to provide a function of adjusting the rate of progress so as to conform to the level of skill of the end user (Felice; para. 0050).
Regarding claim 18, Christian and Felice, in combination, disclose the system of claim 17, but Christian does not disclose wherein, based on the user's rate of completing a stitch, the tracking module estimates an amount of time for the user to complete the predefined crochet 
Regarding claim 19, Christian and Felice, in combination, disclose the system of claim 17, but Christian does not disclose wherein the tracking module, based on the values of the row counter and the stitch counter, determines and presents how many stitches are remaining to complete the current row of the predefined crochet pattern.  However, Felice teaches wherein the tracking module, based on the values of the row counter and the stitch counter, determines and presents instruction to the user when an error is detected, which would reasonably include how many stitches are remaining to complete the current row of the predefined crochet pattern (the microprocessor 109 provide an audiovisual representation that can instruct the user to proper technique when an error was detected; fig. 8; paras. 0043, 0047, 0050).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Christian, with wherein the tracking module, based on the values of the row counter and the stitch counter, determines and presents how many stitches are remaining to complete the current row of the predefined crochet pattern as taught by Felice, in order to instruct the user to complete the predetermined crochet pattern at a proper speed.

    PNG
    media_image1.png
    348
    1081
    media_image1.png
    Greyscale

Annotated Fig. 2A from US 2018/0016716 A1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Casillo (US 4,107,953 A) and Turguet (US 4,343,160 A) both directed to a knitting needle comprising a counter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.



/AIYING ZHAO/
Examiner, Art Unit 3732

/DANNY WORRELL/Primary Examiner, Art Unit 3732